Citation Nr: 1218471	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability rating for post traumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 30, 2011 and 50 percent disabling subsequent to June 30, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In rating decisions in March 2009 and June 2010 (during this appeal period), the RO denied the issue of total disability rating for compensation based on individual unemployability (TDIU).  Neither decision was appealed.  As the issue of TDIU related to PTSD has been adjudicated during the appeal period, the Board need not bifurcate, in its review, a separate claim of TDIU in conjunction with the pending appeal for an increased rating for the Veteran's service-connected PTSD.

In a rating decision in October 2011, the rating for the Veteran's service-connected PTSD was increased from 30 percent to 50 percent effective June 30, 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As stated before, in a rating decision in March 2006 the RO granted service connection for PTSD with an evaluation of 30 percent effective March 22, 2004.  The Veteran appealed the assigned rating.

Review of the claims file reveals that the Veteran was granted Social Security disability benefits at some point during the appeal period.  Unfortunately, there are no Social Security disability records in the claims file.  Before a decision on the merits of the Veteran's claim for a higher initial rating for his service-connected PTSD can be reached, a request for Social Security records should be made.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


